Case 1:19-cv-01940-TWP-DML Document 94 Filed 08/21/20 Page 1 of 2 PageID #: 636




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 ANDREW PERRONG, on behalf of himself           §
 and others similarly situated,                 §
                                                §
        Plaintiff,                              §
                                                §
 vs.                                            §
                                                §
 GOLDEN RULE INSURANCE COMPANY,                 §                             Civil Action No.
                                                §                   1:19-CV-01940-TWP-DML
        Defendant, and                          §
                                                §
 AMERICAN SELECT PARTNERS, L.L.C.,              §
                                                §
        Defendant and                           §
        Third-Party Plaintiff,                  §
                                                §
 vs.                                            §
                                                §
 DATAMAX, LLC,                                  §
                                                §
        Third-Party Defendant.                  §


                         AMERICAN SELECT PARTNERS, LLC’S
                     NOTICE OF DISMISSAL OF THIRD-PARTY CLAIM


        Defendant and Third-Party Plaintiff American Select Partners, LLC (“ASP”) hereby files

 this Notice of Dismissal of its claims against Third-Party Defendant Datamax, LLC (“Datamax”).

 Datamax has not filed an answer, motion for summary judgment, or other appearance herein, and

 ASP dismisses its claims against Datamax, without prejudice and without the necessity of a court

 order pursuant to Federal Rule Civil Procedure 41(a)(1)(A)(i).




 NOTICE OF DISMISSAL OF THIRD-PARTY CLAIM                                              Page 1 of 2
Case 1:19-cv-01940-TWP-DML Document 94 Filed 08/21/20 Page 2 of 2 PageID #: 637




                                        Respectfully submitted,

                                        /s/Charles W. Gameros, Jr., P.C.
                                        Charles W. Gameros, Jr., P.C.
                                        (TX Bar No. 00796596)
                                        HOGE & GAMEROS, L.L.P.
                                        6116 N. Central Expressway, Suite 1400
                                        Dallas, Texas 75206
                                        Telephone:        (214) 765-6002
                                        Facsimile: (214) 559-4905
                                        E-Mail: BGameros@LegalTexas.com
                                        Attorneys for Defendant American Select Partners, LLC

                               CERTIFICATE OF SERVICE

        I hereby certify the forgoing document was filed with the Court’s ECF/CM system on this
 21st day of August, 2020, which served same on all counsel of record.

                                            /s/ Charles W. Gameros, Jr., P.C.
                                            Charles W. Gameros, Jr., P.C.




 NOTICE OF DISMISSAL OF THIRD-PARTY CLAIM                                            Page 2 of 2
